Citation Nr: 9934504	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty between 1976 and 1995.

This appeal arose from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In May 1998, the veteran and his 
wife testified before the undersigned Member of the Board of 
Veterans' Appeals (Board) at a personal hearing held at the 
RO.  

REMAND


The veteran has presented a well-grounded claim for a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities are worse and 
have prevented him from working since 1995.  A claim that a 
condition has become more severe is well grounded where the 
condition is previously service-connected and rated, and the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Proscelle v. Derwinski, 2 Vet. App 
629 (1992).   

The Board notes, however, that the duty of the VA to assist 
the veteran in the development of his claim has not been 
adequately fulfilled.  There are additional medical records 
that not currently associated with the record on appeal.  

Specifically, the veteran has indicated that in 1997 he had 
to suspend his vocational rehabilitation training due to his 
lack of concentration.  Hence, in all likelihood, a job-
training folder exists and it is likely located at the RO.  
However, this folder was not associated with the record on 
appeal.  Appellate review of the evidence in this folder is 
necessary for the proper adjudication of the veteran's claim 
for increased compensation benefits based on individual 
unemployability.  Well-established legal precedents hold that 
VA has constructive notice of records which are known to be 
in the possession of the Federal Government, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and Counts v. Brown, 6 Vet. 
App. 473 (1994).  Therefore, any available records pertaining 
to matters considered by the VA Vocational Rehabilitation 
division must be obtained and associated with the file.  In 
addition, the veteran testified in May 1998 that he had 
surgery for sinusitis, but the records are not on file. 

The veteran is service connected for right C-3 herniated 
nucleus pulposus and degenerative joint disease with right C-
5, C-6, C-7 and left C-6 radiculopathies, rated as 60 
percent; bilateral Achilles tendinitis, rated as 10 percent; 
bilateral patellofemoral syndrome with degenerative joint 
disease of the knees, rated as 10 percent; arterial 
hypertension, rated as 10 percent; nephrolithiasis, rated as 
zero percent; dysthymia, rated as zero percent; allergic 
rhinosinusitis, rated as zero percent; and bilateral hearing 
loss, also rated as zero percent for a total combined ration 
of 70 percent.  The veteran is also in receipt of Social 
Security disability benefits that were awarded in 1997.

While it appears that a VA mental examination was conducted 
in 1998, the record reflects that the veteran's other 
service-connected disabilities, particularly his orthopedic 
disabilities were last examined by the VA for disability 
compensation purposes in 1995.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:


1.  The RO should request from the 
veteran a list with the names of all VA 
and private doctors and/or health care 
facilities where he has been treated for 
his disabilities.   The RO should obtain 
all medical records from all the sources 
reported by the veteran.  The Board is 
specifically interested in all the 
records of any surgery afforded to the 
veteran. The RO should particularly make 
sure that the records of all VA treatment 
afforded to the veteran after the 1995 
examination are obtained.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.

2.  Any existing Vocational 
Rehabilitation Folder, including any 
Counseling Folder, should be obtained, 
and legible copies of these folders or 
the files themselves should be associated 
with the claims folder.

3.  The RO should conduct a social and 
industrial survey for the purpose of 
assessing the veteran's employment 
history and day-to-day functioning. 

4.  A VA disability compensation 
examination should be scheduled by the RO 
to ascertain the severity and extent of 
all the veteran's service-connected 
disorders.  The claims folder, to include 
specifically a copy of the social and 
industrial survey should be made 
available to the examiner for review 
prior to the examination.  All special 
studies and x-rays deemed necessary by 
the examiner should be accomplished, and 
all clinical findings should be reported 
in detail.  If an examination is 
necessary specifically for rating the 
veteran's arthritis, one should be 
promptly scheduled and the examiner 
should be requested to provide all 
required opinions that would reflect 
consideration of all pertinent rating 
criteria and applicable judicial 
precedents including Deluca v. Brown, 8 
Vet. App. 202 (1995). That is, in that 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should address 
the functional impairment of the 
veteran's disabilities in correlation 
with the criteria set forth by the 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999). The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
service-connected joints.  The ROM 
results should be set forth in degrees, 
and the report should include information 
pertaining to any pain and whether there 
is likely to be additional impairment on 
any function or movement.  Finally, the 
physician is requested to review the 
medical records and provide an opinion as 
to what types of employment activities 
would be limited because of the veteran's 
service-connected disorders and whether 
or not employment would be feasible or 
not considering the medical extent of the 
veteran's service-connected disorders.  
The examiner's report should also include 
a complete rationale for all conclusions 
reached. 

5.  The veteran must be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

7.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability with consideration given 
to all of the evidence of record, 
including any additional medical 
evidence obtained by the RO pursuant to 
this remand.  In the readjudication of 
this claim the RO must consider all 
potentially applicable rating criteria 
for the veteran's disabilities and 
determine (1) whether a total rating may 
be granted on a schedular basis under 
38 C.F.R. § 4.16 (a)(1999), or (2) if 
not, whether the claim for such a rating 
should be referred to the appropriate 
official for extraschedular consideration 
under 38 C.F.R. § 4.16(b) (1999).   
Further, the RO should adjudicate all 
matters that are found to be inextricably 
intertwined, prior to returning the case 
to the Board for further appellate 
review.  If any intertwined issue is 
denied and no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.  Finally, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
8.   While this case is in remand status, 
the veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).


Thereafter, if any benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  The veteran need take no further action until he is 
further informed and no inference should be drawn regarding 
the final disposition of this claim as a result of this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












